HLD-002                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4315
                                       ___________

                             IN RE: WARREN SMALL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                               (Related to 1-15-cv-01029)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 28, 2016

         Before: SMITH, Chief Judge, McKEE and FUENTES, Circuit Judges

                            (Opinion filed: January 17, 2017)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Warren Small filed this mandamus petition pursuant to 28 U.S.C. § 1651, seeking

an order directing the District Court to reconsider a ruling on his motion to expand the

record and to rule on his pro se habeas petition under 28 U.S.C. § 2254. For the

following reasons, we will deny the petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On January 5, 2016, Small filed his § 2254 petition challenging a Delaware

conviction for firearm offenses, raising 28 grounds for relief. Small also filed a motion to

expand the record.     After the State filed a response, Small filed a reply, and a

supplemental reply, the latter on June 20, 2016. On August 18, 2016, the District Court

denied Small’s motion to expand the record. His § 2254 petition remains pending.

       On December 16, 2016, Small filed his mandamus petition. He complains of the

delay in the adjudication of his habeas petition and seeks an order to compel the District

Court to reconsider its ruling on his motion to expand the record.

       Under 28 U.S.C. § 1651, we may “issue all writs necessary or appropriate in aid of

[our . . . jurisdiction] and agreeable to the usages and principles of law.” A writ of

mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). To justify the use of this extraordinary remedy, a petitioner must show that he

has a clear and indisputable right to the writ and no other adequate means to obtain the

relief desired. See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992).

       Small does not meet the standard for mandamus relief. Notably, mandamus is not

a substitute for an appeal; if a petitioner can obtain relief by an ordinary appeal, a court

will not issue the writ. See In re Ford Motor Co., 110 F.3d 954, 957 (3d Cir. 1997),

abrogated on other grounds, Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100 (2009).

Small has not shown why he cannot raise a challenge to the District Court’s denial of his

motion to expand the record on appeal from a final judgment.

       Furthermore, the District Court’s delay in adjudicating Small’s petition does not

warrant mandamus relief. “[A]n appellate court may issue a writ of mandamus on the

                                             2
ground that undue delay is tantamount to a failure to exercise jurisdiction,” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), but the manner in which a court controls its

docket is discretionary, In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir.

1982).

         Small’s petition has been ripe for resolution at least since the filing of his

supplemental reply. While a six-month delay raises some concern, see Madden, 102 F.3d

at 79, we do not believe that the delay in ruling on the 28-claim petition is so lengthy that

it is “tantamount to a failure to exercise jurisdiction.” See id. In the intervening months,

the District Court has adjudicated two of Small’s motions. And we are confident that the

District Court will rule on the petition without undue delay.

         For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                              3